Citation Nr: 0331173	
Decision Date: 11/12/03    Archive Date: 11/17/03

DOCKET NO.  00-24 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

William J. Jefferson  III, Counsel


INTRODUCTION

The veteran had active service from July 1971 to July 1979.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA). 

This case was previously before the Board in April 2003.  At 
that time the Board denied the veteran's claim of service 
connection for post-traumatic stress disorder (PTSD), and 
that issue is no longer before the Board.  The issue of 
service connection for hepatitis was also before the Board.  
Pursuant to existent regulations, the Board sought 
additional development for the issue of entitlement to 
service connection for hepatitis.  Since that time the 
regulation allowing development and consideration of 
evidence generated by Board development has been 
invalidated.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).


REMAND

In conjunction with development requested by the Board in 
April 2003, the veteran was to be afforded a VA medical 
examination to determine if he had any residual disability 
from hepatitis.  A review of the claims folder shows that a 
VA medical examination was performed in July 2003.  However, 
the July 2003 examination report reveals that the 
examination that was conducted was for a right knee disorder 
rather than for residual disability of hepatitis.  In view 
of the fact that the Board is no longer developing evidence, 
the case must be returned to the RO for remedial action to 
ensure an adequate record for eventual appellate review.

In consideration of the foregoing, this case is REMANDED to 
the RO for the following:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  The RO 
should ensure that the appellant has 
been properly advised of (a) the 
information and evidence not of record 
that is necessary to substantiate his or 
her claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence 
that the appellant is expected to 
provide.  The appellant should also be 
advised of the time period for 
submitting new evidence to ensure 
compliance with Paralyzed Veterans of 
America, et al. v. Secretary of Veterans 
Affairs, Nos. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003).    

2.  The veteran should be afforded an 
appropriate VA medical examination to 
ascertain whether he currently suffers 
from any residual disability related to 
what was apparently diagnosed as 
hepatitis during his active duty.  The 
claims folder should be made available 
to the examiner for review in connection 
with the examination.  Any medically 
indicated tests and studies should be 
accomplished.  The examiner is requested 
to clearly report whether there are any 
current residuals of hepatitis.  If so, 
the type of hepatitis should also be 
identified, and an opinion offered as to 
any relationship to the veteran's active 
duty service.

3. After undertaking the aforementioned 
development the RO should review the 
expanded record and determine if service 
connection for hepatitis is warranted.  
If the claim remains denied, the RO 
should furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case and 
afford them an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters 
the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



